EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary S. Williams (Reg. No. 31,066) on 2/1/2022.
The application has been amended as follows: 

Rewrite claim 1 as follows:
1.	(Currently Amended) A method, comprising:
at an electronic device having a display generation component and an input device:
displaying, via the display generation component, in a notification-display user interface, a plurality of notifications for a plurality of different applications on the electronic device, the plurality of notifications comprising notifications provided by the electronic device to a user of the electronic device, the plurality of notifications including notifications for a first application and notifications for a second application;
detecting user interaction, via the input device, with the plurality of notifications, that includes requests to perform requested operations with respect to the notifications;
responding to the user interaction with the plurality of notifications by performing the requested operations with respect to the one or more of the notifications;

	in accordance with a determination, based on the user interaction with the plurality of notifications, that engagement of the user with the notifications of the first application is below a threshold level of engagement and engagement of the user with the notifications of the second application is above the threshold level of engagement, displaying via the display generation component a suggestion to the user of the electronic device to reduce a prominence of future notifications of the first application without reducing a prominence of future notifications of the second application, wherein the future notifications of the first application and future notifications of the second application comprise future notifications by the electronic device to the user of the electronic device; 
	in accordance with a determination, based on the user interaction with the plurality of notifications, that the engagement of the user with the notifications of the second application is below the threshold level of engagement and the engagement of the user with the notifications of the first application is above the threshold level of engagement, displaying via the display generation component a suggestion to the user of the electronic device to reduce the prominence of future notifications of the second application without reducing the prominence of future notifications of the first application; and
	in accordance with a determination, based on the user interaction with the plurality of notifications, that the engagement of the user with the notifications of the first 
wherein the first application and the second application are independently-operated applications. 

Cancel claim 2;

Cancel claim 3;

Rewrite claim 11 as follows:
11. (Currently Amended) An electronic device, comprising:
a display generation component;
an input device; 
one or more processors;
memory; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:

detecting user interaction, via the input device, with the plurality of notifications, that includes requests to perform requested operations with respect to the notifications;
responding to the user interaction with the plurality of notifications by performing the requested operations with respect to the one or more of the notifications;
displaying, via the display generation component, a prompt for the user of the electronic device to adjust notification settings for one or more of the plurality of applications, including:
	in accordance with a determination, based on the user interaction with the plurality of notifications, that engagement of the user with the notifications of the first application is below a threshold level of engagement and engagement of the user with the notifications of the second application is above the threshold level of engagement, displaying via the display generation component a suggestion to the user of the electronic device to reduce a prominence of future notifications of the first application without reducing a prominence of future notifications of the second application, wherein the future notifications of the first application and future notifications of the second application comprise future notifications by the electronic device to the user of the electronic device; 

	in accordance with a determination, based on the user interaction with the plurality of notifications, that the engagement of the user with the notifications of the first application is below the threshold level of engagement and the engagement of the user with the notifications of the second application is below the threshold level of engagement, concurrently displaying via the display generation component a suggestion to the user of the electronic device to reduce the prominence of future notifications of the first application and a suggestion to the user of the electronic device to reduce the prominence of future notifications of the second application, wherein the first application and the second application are independently-operated applications. 

Rewrite claim 12 as follows:
12. (Currently Amended) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a display generation component and an input device, 

detect user interaction, via the input device, with the plurality of notifications, that includes requests to perform requested operations with respect to the notifications;
respond to the user interaction with the plurality of notifications by performing the requested operations with respect to the one or more of the notifications;
display, via the display generation component, a prompt for the user of the electronic device to adjust notification settings for one or more of the plurality of applications, including:
	in accordance with a determination, based on the user interaction with the plurality of notifications, that engagement of the user with the notifications of the first application is below a threshold level of engagement and engagement of the user with the notifications of the second application is above the threshold level of engagement, displaying via the display generation component a suggestion to the user of the electronic device to reduce a prominence of future notifications of the first application without reducing a prominence of future notifications of the second application, wherein the future notifications of the first application and future notifications of the second application comprise future notifications by the electronic device to the user of the electronic device; 

	in accordance with a determination, based on the user interaction with the plurality of notifications, that the engagement of the user with the notifications of the first application is below the threshold level of engagement and the engagement of the user with the notifications of the second application is below the threshold level of engagement, concurrently displaying via the display generation component a suggestion to the user of the electronic device to reduce the prominence of future notifications of the first application and a suggestion to the user of the electronic device to reduce the prominence of future notifications of the second application, wherein the first application and the second application are independently-operated applications.

Rewrite claim 14 as follows:
14.	(Currently Amended) The method of claim 1, further comprising:
displaying a control for accepting a respective suggestion included in the prompt;
while the prompt is displayed, detecting an input directed to the control for accepting the respective suggestion; and

	reducing the prominence of future notifications of the first application, and
	forgoing reducing the prominence of future notifications of the second application.

Cancel claim 15; 

Add claim 22 as follows:
22.	(New) The non-transitory computer readable storage of claim 12, wherein the prompt includes a control for accepting a respective suggestion included in the prompt; and the one or more programs include instructions, which when executed by the electronic device, cause the electronic device to:
while the prompt is displayed, detect an input directed to the control for accepting the respective suggestion;
after detecting the input directed to the control for accepting the respective suggestion, detect an occurrence of a first event that corresponds to the first application; and
in response to detecting the occurrence of the first event that corresponds to the first application:

	in accordance with a determination that the first event is not associated with the reduced prominence notification setting, display the notification that corresponds to the first event.

Add claim 23 as follows:
23.	(New) The non-transitory computer readable storage of claim 12, wherein the suggestion to reduce a prominence of future notifications of the first application without reducing a prominence of future notifications of the second application comprises a suggestion to change a delivery mode for notifications of the first application from a first delivery mode, comprising a prominent-delivery mode, to a second delivery mode, comprising quiet-delivery mode or a muted mode, without suggesting a change in a delivery mode for notifications of the second application. 

Add Claim 24 as follows:
24.	(New) The non-transitory computer readable storage of claim 12, wherein the one or more programs include instructions, which when executed by the electronic device, cause the electronic device to:
display a control for accepting a respective suggestion included in the prompt;
while the prompt is displayed, detect an input directed to the control for accepting the respective suggestion; and

	reduce the prominence of future notifications of the first application, and
	forgo reducing the prominence of future notifications of the second application.

Add claim 25 as follows:
25.	(New) The electronic device of claim 11, wherein the prompt includes a control for rejecting a respective suggestion included in the prompt, and the one or more programs include instructions for:
while the prompt is displayed, detecting an input directed to the control for rejecting the respective suggestion; and
in response to detecting the input directed to the control for rejecting the respective suggestion, forgoing reducing the prominence of future notifications of at least one of the first application or the second application.

Add Claim 26 as follows:
26.	(New) The electronic device of claim 25, wherein the one or more programs include instructions for:
in response to detecting the input directed to the control for rejecting the respective suggestion, forgoing display of future prompts that include a suggestion to 

Add claim 27 as follows:
27.	(New) The electronic device of claim 11, wherein the one or more programs include instructions for:
detecting user interaction, via the input device, with a plurality of prompts for the user to adjust notification settings for one or more of the plurality of applications; and
in accordance with a determination that the user interaction with the plurality of prompts meets rejection criteria, forgoing future display of additional prompts for the user to adjust notification settings. 

Add Claim 28 as follows:
28.	(New) The electronic device of claim 11, wherein the prompt includes a control for displaying a notification settings user interface; and the one or more programs include instructions for:
while the prompt is displayed, detecting an input directed to the control for displaying the notification settings user interface;
in response to detecting the input directed to the control for displaying the notification settings user interface:
	ceasing to display the prompt; and
	displaying the notification settings user interface. 


29.	(New) The electronic device of claim 11, wherein the prompt includes a control for accepting a respective suggestion included in the prompt; and the one or more programs include instructions for:
while the prompt is displayed, detecting an input directed to the control for accepting the respective suggestion;
after detecting the input directed to the control for accepting the respective suggestion, detecting an occurrence of a first event that corresponds to the first application; and
in response to detecting the occurrence of the first event that corresponds to the first application:
	in accordance with a determination that the first event is associated with a reduced prominence notification setting, adding a first notification that corresponds to the first event to a notification history without first displaying the first notification in the notification-display user interface; and
	in accordance with a determination that the first event is not associated with the reduced prominence notification setting, displaying the first notification that corresponds to the first event in the notification-display user interface. 

Add Claim 30 as follows:
30.	(New) The electronic device of claim 11, wherein the prompt includes a control for accepting a respective suggestion included in the prompt; and the one or more programs include instructions for:

after detecting the input directed to the control for accepting the respective suggestion, detecting an occurrence of a first event that corresponds to the first application; and
in response to detecting the occurrence of the first event that corresponds to the first application:
	in accordance with a determination that the first event is associated with a reduced prominence notification setting: 
		displaying a first notification that corresponds to the first event in the notification-display user interface; and
 		generating a first non-visual alert that has a first alert profile; and
	in accordance with a determination that the first event is not associated with the reduced prominence notification setting:
		displaying the first notification that corresponds to the first event in the notification-display user interface; and
 		generating a second non-visual alert with a second alert profile that is distinct from the first alert profile.

Add Claim 31 as follows:
31.	(New) The electronic device of claim 11, wherein the prompt includes a control for accepting a respective suggestion included in the prompt; and the one or more programs include instructions for:

after detecting the input directed to the control for accepting the respective suggestion, detecting an occurrence of a first event that corresponds to the first application; and
in response to detecting the occurrence of the first event that corresponds to the first application:
	in accordance with a determination that the first event is associated with a reduced prominence notification setting, forgoing displaying a notification that corresponds to the first event; and,
	in accordance with a determination that the first event is not associated with the reduced prominence notification setting, displaying the notification that corresponds to the first event.

Add Claim 32 as follows:
32.	(New) The electronic device of claim 11, wherein the suggestion to reduce a prominence of future notifications of the first application without reducing a prominence of future notifications of the second application comprises a suggestion to change a delivery mode for notifications of the first application from a first delivery mode, comprising a prominent-delivery mode, to a second delivery mode, comprising quiet-delivery mode or a muted mode, without suggesting a change in a delivery mode for notifications of the second application. 


33.	(New) The electronic device of claim 11, wherein the one or more programs include instructions for:
displaying a control for accepting a respective suggestion included in the prompt;
while the prompt is displayed, detecting an input directed to the control for accepting the respective suggestion; and
in response to detecting the input directed to the control for accepting the respective suggestion, in accordance with a determination that the prompt included the suggestion to reduce the prominence of future notifications of the first application without reducing the prominence of future notifications of the second application: 
	reducing the prominence of future notifications of the first application, and
	forgoing reducing the prominence of future notifications of the second application.

Reasons for Allowance

The claims 1, 4-14 and 16-33 are allowed.

The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Vardhan, U.S. No. 20170302609) does not teach nor suggest in detail “concurrently displaying via the display generation component a suggestion to the user of the electronic device to reduce the prominence of future notifications of the first application and a suggestion to the user of the electronic device to reduce the prominence of future notifications of the second application, wherein the first application and the second application are independently-operated applications” in combination 

With regard to independent claims 1, and 11-12 the applicant's detailed description define distinct features of displaying via the display generation component a suggestion to the user of the electronic device to reduce a prominence of future notifications of the first application without reducing a prominence of future notifications of the second application sets the applicant apart from the prior art.  

The above features in conjunction with all other limitations of the dependent and independent claims 1, 4-14 and 16-33 are hereby allowed.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims

Claims 1, 4-14 and 16-33 are allowed (renumbered 30). 

Cancelled claims



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 11am-8pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
2/11/2022

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447